         Case 20-03170 Document 22 Filed in TXSB on 07/01/20 Page 1 of 11



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

IN RE:                                                        §        Chapter 11
                                                              §
ALTA MESA RESOURCES, INC., et al.,                            §        Case No. 19-35133 (MI)
                                                              §
      Debtors. 1                                              §        (Jointly Administered)
______________________________________                        §
                                                              §
WELLS FARGO BANK, N.A., as                                    §
Administrative Agent,                                         §
                                                              §
         Plaintiff,                                           §
                                                              §
v.                                                            §        Adv. Proc. No. 20-03170
                                                              §
B.O.P. RAM-BLOCK & IRON RENTALS,                              §
INC; BASIC ENERGY SERVICES, LP;                               §
BRONCO OILFIELD SERVICES, INC.;                               §
CATHEDRAL ENERGY SERVICES, INC.;                              §
COMPLETE ENERGY SERVICES, INC.;                               §
FIELDPOINT ENERGY SERVICES, LLC;                              §
FLOWCOPRODUCTION SOLUTIONS, LLC;                              §
HALLIBURTON ENERGY SERVICES, INC.;                            §
HAMILTON ENGINEERING, INC.; KODIAK                            §
GAS SERVICES, LLC; MUSTANG HEAVY                              §
HAUL, LLC; OIL PATCH GROUP, INC.;                             §
PANTHER DRILLING SYSTEMS, LLC; QES                            §
PRESSURE PUMPING LLC; SIMONS                                  §
PETROLEUM, LLC, SPINNAKER OILFIELD                            §
SERVICES COMPANY, LLC; STEVENS                                §
TRUCKING CO.; SUMMIT ESP, LLC;                                §
TENARIS GLOBAL SERVICES (USA)                                 §
CORPORATION; TETRA TECHNOLOGIES,                              §
INC.; THRU TUBING SOLUTIONS, INC.;                            §
VALENCE DRILLING FLUIDS, LLC,                                 §
                                                              §
      Defendants.                                             §
______________________________________                        §

1
  The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Alta Mesa Resources, Inc. (3840); Alta Mesa Holdings, LP (5150); Alta Mesa Holdings
GP, LLC (0642); OEM GP, LLC (0958); Alta Mesa Finance Services Corp. (5673); Alta Mesa Services, LP (7295);
Oklahoma Energy Acquisitions, LP (3762); SRII Opco GP, LLC (3729); SRII Opco, LP (5874); Kingfisher
Midstream, LLC (1357); Kingfisher STACK Oil Pipeline, LLC (8858); Oklahoma Produced Water Solutions, LLC
(0256); and Cimarron Express Pipeline, LLC (1545). The Debtors’ mailing address is 15021 Katy Freeway, 4th Floor,
Houston, Texas 77094.

ANSWER OF SIMONS PETROLEUM, LLC TO WELLS FARGO BANK, N.A.’S COMPLAINT                                       PAGE 1
            Case 20-03170 Document 22 Filed in TXSB on 07/01/20 Page 2 of 11



         SIMONS PETROLEUM, LLC’S ANSWER TO WELLS FARGO BANK, N.A.’S
           COMPLAINT AND REQUEST FOR DECLARATORY JUDGMENT TO
          DETERMINE EXTENT, VALIDITY, AND PRIORITY OF CERTAIN LIENS

           Simons Petroleum, LLC (“Simons” or “Defendant”), by and through the undersigned

counsel, hereby files this answer (the “Answer”) to the Complaint and Request for Declaratory

Judgment to Determine Extent, Validity, and Priority of Certain Liens [Docket No. 1] (the

“Complaint”) filed in the above-captioned adversary proceeding by Wells Fargo Bank, N.A., as

Administrative Agent (“Wells Fargo” or “Plaintiff”), and respectfully shows as follows: 2

                                                 I.       PARTIES

           1.       In response to the allegations in Paragraph 1, Defendant is without sufficient

information to admit or deny the allegations, and therefore, they are denied.

           2.       In response to the allegations in Paragraph 2, Defendant is without sufficient

information to admit or deny the allegations, and therefore, they are denied.

           3.       In response to the allegations in Paragraph 3, Defendant is without sufficient

information to admit or deny the allegations, and therefore, they are denied.

           4.       In response to the allegations in Paragraph 4, Defendant is without sufficient

information to admit or deny the allegations, and therefore, they are denied.

           5.       In response to the allegations in Paragraph 5, Defendant is without sufficient

information to admit or deny the allegations, and therefore, they are denied.

           6.       In response to the allegations in Paragraph 6, Defendant is without sufficient

information to admit or deny the allegations, and therefore, they are denied.

           7.       In response to the allegations in Paragraph 7, Defendant is without sufficient

information to admit or deny the allegations, and therefore, they are denied.




2
    Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Complaint.

ANSWER OF SIMONS PETROLEUM, LLC TO WELLS FARGO BANK, N.A.’S COMPLAINT                                         PAGE 2
        Case 20-03170 Document 22 Filed in TXSB on 07/01/20 Page 3 of 11



       8.      In response to the allegations in Paragraph 8, Defendant is without sufficient

information to admit or deny the allegations, and therefore, they are denied.

       9.      In response to the allegations in Paragraph 9, Defendant is without sufficient

information to admit or deny the allegations, and therefore, they are denied.

       10.     In response to the allegations in Paragraph 10, Defendant is without sufficient

information to admit or deny the allegations, and therefore, they are denied.

       11.     In response to the allegations in Paragraph 11, Defendant is without sufficient

information to admit or deny the allegations, and therefore, they are denied.

       12.     In response to the allegations in Paragraph 12, Defendant is without sufficient

information to admit or deny the allegations, and therefore, they are denied.

       13.     In response to the allegations in Paragraph 13, Defendant is without sufficient

information to admit or deny the allegations, and therefore, they are denied.

       14.     In response to the allegations in Paragraph 14, Defendant is without sufficient

information to admit or deny the allegations, and therefore, they are denied.

       15.     In response to the allegations in Paragraph 15, Defendant is without sufficient

information to admit or deny the allegations, and therefore, they are denied.

       16.     Defendant denies that it is a Texas limited liability company and that “Joshua N.

Eppich, Simmons [sic] Petroleum, LLC, 4200 Throckmorton St., Suite 1000, Fort Worth, Texas

76102-3727” is its registered agent for service of process. Defendant is an Oklahoma limited

liability company and Joshua N. Eppich, Bonds Ellis Eppich Schafer Jones LLP, 420

Throckmorton Street, Suite 1000, Fort Worth, TX 76102, is the attorney of record for Defendant

in the above-captioned Chapter 11 bankruptcy cases. Defendant otherwise admits the allegations

in Paragraph 16.




ANSWER OF SIMONS PETROLEUM, LLC TO WELLS FARGO BANK, N.A.’S COMPLAINT                     PAGE 3
        Case 20-03170 Document 22 Filed in TXSB on 07/01/20 Page 4 of 11



       17.     In response to the allegations in Paragraph 17, Defendant is without sufficient

information to admit or deny the allegations, and therefore, they are denied.

       18.     In response to the allegations in Paragraph 18, Defendant is without sufficient

information to admit or deny the allegations, and therefore, they are denied.

       19.     In response to the allegations in Paragraph 19, Defendant is without sufficient

information to admit or deny the allegations, and therefore, they are denied.

       20.     In response to the allegations in Paragraph 20, Defendant is without sufficient

information to admit or deny the allegations, and therefore, they are denied.

       21.     In response to the allegations in Paragraph 21, Defendant is without sufficient

information to admit or deny the allegations, and therefore, they are denied.

       22.     In response to the allegations in Paragraph 22, Defendant is without sufficient

information to admit or deny the allegations, and therefore, they are denied.

       23.     In response to the allegations in Paragraph 23, Defendant is without sufficient

information to admit or deny the allegations, and therefore, they are denied.

                                     II.     JURISDICTION

       24.     In response to the allegations in Paragraph 24, Defendant admits that this adversary

proceeding is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

       25.     In response to the allegations in Paragraph 25, Defendant admits this Court has

jurisdiction pursuant to 28 U.S.C. §§ 157(b) and 1334(b).

       26.     In response to the allegations in Paragraph 26, Defendant admits venue is proper in

this district pursuant to 28 U.S.C. § 1409(a).

       27.     In response to the allegations in Paragraph 27, Defendant admits this Court has

jurisdiction pursuant to 28 U.S.C. § 2201.




ANSWER OF SIMONS PETROLEUM, LLC TO WELLS FARGO BANK, N.A.’S COMPLAINT                       PAGE 4
        Case 20-03170 Document 22 Filed in TXSB on 07/01/20 Page 5 of 11



        28.     Paragraph 28, of the Complaint, as Plaintiff’s statement of consent, does not contain

allegations which require an admission or denial. In addition, Defendant consents to entry of final

orders or judgment by the Bankruptcy Court and consents to the entry of final orders or judgment

by the Bankruptcy Judge if it is determined that the Bankruptcy Judge, absent consent of the

parties, cannot enter final orders or judgment consistent with Article III of the United States

Constitution.

                                  III.    NATURE OF ACTION

        29.     Paragraph 29 asserts a legal conclusion to which no response is required. To the

extent a response is required or appropriate, Defendant admits that the Complaint asserts an action

under the cited provisions of federal law but denies that it committed any acts or actions that would

support any claim of the Complaint, and denies that Plaintiff is entitled to any damages or other

relief as set forth therein.

        30.     Paragraph 30 asserts a legal conclusion to which no response is required. To the

extent a response is required or appropriate, Defendant denies the allegations and denies that it

committed any acts or actions that would support any claim of the Complaint, and denies that

Plaintiff is entitled to any damages or other relief as set forth therein.

        31.     Paragraph 31 asserts legal conclusions to which no response is required. To the

extent a response is required or appropriate, Defendant denies the allegations and denies that it

committed any acts or actions that would support any claim of the Complaint, and denies that

Plaintiff is entitled to any damages or other relief as set forth therein.

                  IV.      BACKGROUND AND GENERAL ALLEGATIONS

        32.     Defendant admits the allegations contained in Paragraph 32 of the Complaint.

        33.     In response to Paragraph 33, the record of the Debtors’ bankruptcy cases and the

documents filed therein speak for themselves; any characterization thereof is denied. As to the


ANSWER OF SIMONS PETROLEUM, LLC TO WELLS FARGO BANK, N.A.’S COMPLAINT                         PAGE 5
        Case 20-03170 Document 22 Filed in TXSB on 07/01/20 Page 6 of 11



remaining allegations in Paragraph 33, Defendant is without sufficient information to admit or

deny the allegations, and therefore, they are denied.

       34.     Defendant lacks knowledge upon which to admit or deny Paragraph 34 of the

Complaint, and therefore denies same. Defendant further responds that the record of the Debtors’

bankruptcy cases and the documents filed therein speak for themselves; any characterization

thereof is denied.

       35.     Defendant lacks knowledge upon which to admit or deny Paragraph 35 of the

Complaint, and therefore denies same.

       36.     Paragraph 36 asserts legal conclusions to which no response is required. To the

extent a response is required or appropriate, Defendant denies the allegations and asserts that the

referenced documents speak for themselves. Alternatively, Defendant lacks knowledge upon

which to admit or deny Paragraph 36 of the Complaint, and therefore denies same.

       37.     Paragraph 37 asserts legal conclusions to which no response is required. To the

extent a response is required or appropriate, Defendant denies the allegations and asserts that the

referenced documents speak for themselves. Alternatively, Defendant lacks knowledge upon

which to admit or deny Paragraph 37 of the Complaint, and therefore denies same.

       38.     Paragraph 38 asserts legal conclusions to which no response is required. To the

extent a response is required or appropriate, Defendant denies the allegations and asserts that the

referenced documents speak for themselves. Alternatively, Defendant lacks knowledge upon

which to admit or deny Paragraph 38 of the Complaint, and therefore denies same.

       39.     Defendant admits that it has a statutory lien against portions of the Debtors’

collateral under Oklahoma law and/or pursuant to the Bankruptcy Code for outstanding payments

owed by the Debtors to Defendant as asserted in the first sentence of paragraph 39 of the

Complaint. The remainder of the allegations in paragraph 39 contain a recitation of legal


ANSWER OF SIMONS PETROLEUM, LLC TO WELLS FARGO BANK, N.A.’S COMPLAINT                       PAGE 6
          Case 20-03170 Document 22 Filed in TXSB on 07/01/20 Page 7 of 11



authorities to which no response is required, but to the extent a response to these allegations is

required or appropriate, Defendant states that the assertions appear to be a generally accurate

recitation of the cited authorities.

          40.    Defendant denies the allegations in paragraph 40 of the Complaint, denies that it

committed any acts or actions that would support any claim of the Complaint, and denies that

Plaintiff is entitled to any damages or other relief as set forth therein.

          41.    Paragraph 41 of the Complaint asserts legal conclusions to which no response is

required. To the extent a response is required or appropriate, the Defendant denies the allegations,

denies that it committed any acts or actions that would support any claim of the Complaint, and

denies that Plaintiff is entitled to any damages or other relief as set forth therein. Alternatively, the

Defendant lacks knowledge upon which to admit or deny the allegations, and therefore denies

same. 3

          42.    Paragraph 42 of the Complaint asserts legal conclusions to which no response is

required. To the extent a response is required or appropriate, the Defendant denies the allegations,

denies that it committed any acts or actions that would support any claim of the Complaint, and

denies that Plaintiff is entitled to any damages or other relief as set forth therein. Alternatively, the

Defendant lacks knowledge upon which to admit or deny the allegations, and therefore denies

same.

          43.    Defendant lacks knowledge upon which to admit or deny the allegations in

paragraph 43 of the Complaint, and therefore denies same. Alternatively, Paragraph 43 of the

Complaint asserts legal conclusions to which no response is required, but to the extent a response

is required or appropriate, the Defendant denies the allegations.


3
  For the avoidance of doubt, to the extent any response to “Exhibit A” attached to the Complaint is required or
appropriate, the Defendant denies the allegations. Alternatively, the Defendant lacks knowledge upon which to admit
or deny the allegations, and therefore denies the allegations in the referenced “Exhibit A.”

ANSWER OF SIMONS PETROLEUM, LLC TO WELLS FARGO BANK, N.A.’S COMPLAINT                                      PAGE 7
          Case 20-03170 Document 22 Filed in TXSB on 07/01/20 Page 8 of 11



          44.     Paragraph 44 of the Complaint asserts legal conclusions to which no response is

required. To the extent a response is required or appropriate, the Defendant denies the allegations,

denies that it committed any acts or actions that would support any claim of the Complaint, and

denies that Plaintiff is entitled to any damages or other relief as set forth therein. Alternatively, the

Defendant lacks knowledge upon which to admit or deny the allegations, and therefore denies

same.

                           V.       DECLARATORY JUDGMENT CLAIMS

          45.     In response to paragraph 45 of the Complaint, the Defendant incorporates its

responses to the preceding paragraphs.

          46.     Paragraph 46 of the Complaint asserts legal conclusions to which no response is

required. To the extent a response is required or appropriate, the Defendant denies the allegations,

denies that it committed any acts or actions that would support any claim of the Complaint, and

denies that Plaintiff is entitled to any damages or other relief as set forth therein. Alternatively, the

Defendant lacks knowledge upon which to admit or deny the allegations, and therefore denies

same.

          47.     Paragraph 47 of the Complaint asserts legal conclusions to which no response is

required. To the extent a response is required or appropriate, the Defendant denies the allegations,

denies that it committed any acts or actions that would support any claim of the Complaint, and

denies that Plaintiff is entitled to any damages or other relief as set forth therein. Alternatively, the

Defendant lacks knowledge upon which to admit or deny the allegations, and therefore denies

same. 4




4
  For the avoidance of doubt, to the extent any response to “Exhibit A” attached to the Complaint is required or
appropriate, Defendant states that it lacks knowledge upon which to admit or deny the allegations as they relate to the
Defendant, and therefore denies the allegations. Alternatively, Defendant denies the allegations contained in
paragraph 47 of the Complaint and the referenced “Exhibit A.”

ANSWER OF SIMONS PETROLEUM, LLC TO WELLS FARGO BANK, N.A.’S COMPLAINT                                          PAGE 8
          Case 20-03170 Document 22 Filed in TXSB on 07/01/20 Page 9 of 11



          48.    Paragraph 48 of the Complaint asserts legal conclusions to which no response is

required. To the extent a response is required or appropriate, the Defendant denies the allegations,

denies that it committed any acts or actions that would support any claim of the Complaint, and

denies that Plaintiff is entitled to any damages or other relief as set forth therein. Alternatively, the

Defendant lacks knowledge upon which to admit or deny the allegations, and therefore denies

same.

          49.    Paragraph 49 of the Complaint asserts legal conclusions to which no response is

required. To the extent a response is required or appropriate, the Defendant denies the allegations,

denies that it committed any acts or actions that would support any claim of the Complaint, and

denies that Plaintiff is entitled to any damages or other relief as set forth therein. Alternatively, the

Defendant lacks knowledge upon which to admit or deny the allegations, and therefore denies

same.

          50.    In response to paragraph 50 of the Complaint, the Defendant incorporates its

responses to the preceding paragraphs.

          51.    Paragraph 51 of the Complaint asserts legal conclusions to which no response is

required. To the extent a response is required or appropriate, the Defendant denies the allegations,

denies that it committed any acts or actions that would support any claim of the Complaint, and

denies that Plaintiff is entitled to any damages or other relief as set forth therein. Alternatively, the

Defendant lacks knowledge upon which to admit or deny the allegations, and therefore denies

same. 5

          52.    Paragraph 52 of the Complaint asserts legal conclusions to which no response is

required. To the extent a response is required or appropriate, the Defendant denies the allegations,



5
 For the avoidance of doubt, to the extent any response to “Exhibit B” attached to the Complaint is required or
appropriate, Defendant denies the allegations.

ANSWER OF SIMONS PETROLEUM, LLC TO WELLS FARGO BANK, N.A.’S COMPLAINT                                   PAGE 9
        Case 20-03170 Document 22 Filed in TXSB on 07/01/20 Page 10 of 11



denies that it committed any acts or actions that would support any claim of the Complaint, and

denies that Plaintiff is entitled to any damages or other relief as set forth therein. Alternatively,

the Defendant lacks knowledge upon which to admit or deny the allegations, and therefore denies

same.

                                         VI.     PRAYER

        Defendant denies that it committed any acts or actions that would support any claim of the

Complaint as to Defendant and denies that Plaintiffs are entitled to any of the relief they request

in the Complaint as to Defendant. Alternatively, these allegations as to Defendant are legal

conclusions to which no response is required. Defendant is without sufficient information to admit

or deny the allegations as to the remaining defendants, and therefore, they are denied.

                                          General Denial

        To the extent Defendant has not answered any allegation within the Complaint, Defendant

denies any and all such allegations.

                                       Affirmative Defenses

        1.      Plaintiff is barred from recovery by reason of the Debtors’ and/or Plaintiff’s own

conduct or the conduct of persons or entities whose conduct is otherwise imputed to the Debtors

and/or Plaintiff.

        2.      Plaintiff’s Complaint is barred in whole or in part by the doctrine of laches, waiver,

estoppel, unclean hands, setoff, and/or recoupment.

        3.      Defendant reserves the right to amend its Answer to correct and add defenses as

further information regarding Plaintiff’s claims becomes available through the course of discovery

or otherwise.




ANSWER OF SIMONS PETROLEUM, LLC TO WELLS FARGO BANK, N.A.’S COMPLAINT                         PAGE 10
       Case 20-03170 Document 22 Filed in TXSB on 07/01/20 Page 11 of 11



       Having fully answered, Defendant respectfully denies that Plaintiff is entitled to judgment

in any amount and respectfully requests that this Court enter an Order dismissing the Complaint

with prejudice and granting such other and further relief as the Court finds warranted.



Dated: July 1, 2020                                  Respectfully submitted,

                                                     /s/ Joshua N. Eppich
                                                     Joshua N. Eppich
                                                     State Bar I.D. No. 24050567
                                                     Bryan C. Assink
                                                     State Bar I.D. No. 24089009
                                                     J. Robertson Clarke
                                                     State Bar I.D. No. 24108098
                                                     BONDS ELLIS EPPICH SCHAFER JONES LLP
                                                     420 Throckmorton Street, Suite 1000
                                                     Fort Worth, Texas 76102
                                                     (817) 405-6900 telephone
                                                     (817) 405-6902 facsimile
                                                     Email: Joshua@bondsellis.com
                                                     Email: Bryan.Assink@bondsellis.com
                                                     Email: Robbie.Clarke@bondsellis.com

                                                     ATTORNEYS FOR SIMONS PETROLEUM, LLC


                                CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that, on July 1, 2020, a true and correct copy of the
foregoing document was served on all parties requesting service via the Court’s ECF system.

                                                     /s/ J. Robertson Clarke
                                                     J. Robertson Clarke




ANSWER OF SIMONS PETROLEUM, LLC TO WELLS FARGO BANK, N.A.’S COMPLAINT                     PAGE 11
